UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

ROBERT BARFIELD : CIVIL ACTION NO. 3:18CV1198(MPS)
V.
ANGEL QUIROS : DECEMBER 31, 2020

DEFENDANT’S INITIAL STATUS REPORT (CORRECTED)

Pursuant to Paragraphs 4 and 5 of the Parties’ Proposed Amended Settlement Agreement
and Release dated November 6, 2020 (Doc. No. 133), the defendant hereby files the following
report of inmate data.!

1. Inmate Census As Of The End Of The Reporting Period:

As of December 31, 2020, there are 9,111 inmates incarcerated in DOC facilities as

reported by the Connecticut Office of Policy and Management Daily Report located

at SAC Homepage (ct.gov).

2. Number of Inmates Tested For HCV Since August 6, 2019:

During the reporting period, 14,082 inmates were tested for HCV.

3. Number of Inmates Who Tested Positive For HCV From August 6, 2019 to the
End Of This Reporting Period:

During the reporting period, 1,398 inmates tested positive for HCV.

 

1 Please note that this is a corrected report. A page was missing from the original report filed earlier today.
4. The Number of Inmates Who Refused HCV Testing From August 6, 2019 to the
End Of This Reporting Period:

During the reporting period, 3,056 inmates refused HCV testing.

5. Number of Inmates Deemed Ineligible For Treatment From August 6, 2019 to
the End of This Reporting Period:
During the reporting period, no inmates were determined to be ineligible for

treatment.

6. The Cumulative Total Number of Inmates Taking or Who Have Taken Direct
Acting Antiviral (DAA) Medications for Treatment of Chronic HCV Infection:

During the reporting period, 475 inmates have received DAA medications for chronic

HCV infection.

7. The Staging Scores of a Randomly Selected Group of 100 Inmates Who Tested
Positive For HCV and Have Not Yet Received Treatment With DAAs:
As of the filing of this report, there are no inmates who have tested positive with

chronic HCV who have been staged but not yet treated with DAAs.
8. The Staging Scores of a Randomly Selected Group of 100 Inmates Who Tested

Positive For HCV and Have Been Treated With DAAs

FO - 41
FO-1 - 14
Fi - 0
F1-F2- 17
F2  -7
F300 - 13
F4 - ii

DEFENDANT
ANGEL QUIROS

WILLIAM TONG
ATTORNEY GENERAL

BY: /S/

 

Terrence M. O'Neill

Assistant Attorney General

110 Sherman Street

Hartford, CT 06105

Tel.: (860) 808-5450

Fax: (860) 808-559]

Juris No. 412261

E-Mail: terrence.oneill@ct.gov
CERTIFICATION

| hereby CERTIFY that on December 31, 2020, a copy of the foregoing Status Report
was electronically filed and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operations of the Court's
electronic filing system or by mail to anyone unable to access the Court's electronic
filing system as listed below. Parties may access this filing through the Court's CM/ECF

system.

/S/
Terrence M. O’Neill
Assistant Attorney General
